BELCHER, Judge.
The conviction is for violation of Article 725b, Sec. 2, Vernon’s A.P.C., which denounces the possession of paraphernalia for using narcotic drugs; the punishment, five years.
Appellant in her brief challenges the sufficiency of the indictment because it did not define the type of instrument she is alleged to have possessed. No motion was made to quash at the trial. An examination of the indictment reveals that it follows the language of the statute. We overrule the contention that the indictment is insufficient because it did not further define what type of instrument was possessed.
Notice of appeal was given and entered of record immediately after the pronouncement of sentence on November 25, 1957. The statement of facts was not filed with the clerk of the trial court within the time provided by Sec. 4 of Art. 759a, Vernon’s A.C.C.P., and cannot be considered.
The facts in the instant case show a lack of diligence on the part of the appellant to obtain a statement of facts.
The record contains no bills of exception.
The indictment, as well as all matters of procedure, appear regular, therefore, nothing is presented for review.
The judgment of the trial court is affirmed.
Opinion approved by the Court.